Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Piston on April 19, 2020.

2.	The application has been amended as follows: 
	
In claim 1, line 15 after “upper hCG threshold, such that”, “a” has been deleted and --an-- has been inserted therefore; and then after “hCG assay signal value below the lower hCG threshold”, --of the first assay means-- has been inserted.
In claim 1, line 17 after “above the upper threshold”, --of the first assay means-- has been inserted.

In claim 24, line 3 after “accordance with claim 1”, --having the first assay means, the second assay means, and the computerized control means which is configured to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a test device having increased sensitivity for detecting pregnancy in a human female subject comprising: a first assay means configured to measure the amount of human Chorionic Gonadotrophin (hCG); a second assay means configured to measure the amount of a follicle stimulating hormone (FSH) or the amount of a progesterone metabolite: pregnanediol glucuronide; and a computerized control means operably connected to each of the assay means and adapted to receive an assay signal value substantially simultaneously from each of the assay means so as to be configured to output a pregnancy test result based on the assay signal values; absent a reference or basis to prior measurement of each one of hCG, FSH, and progesterone metabolite of the subject.  The test device is provided with a lower hCG threshold and an upper hCG threshold, configured such that an hCG assay signal value below the lower hCG threshold provides that the subject is not pregnant and an hCG assay signal value above the upper threshold provides that the subject is pregnant regardless of the FSH or progesterone metabolite assay signal values; and an hCG assay signal value between the lower and upper thresholds provides that the subject is pregnant or not pregnant, depending on the FSH or progesterone metabolite assay signal values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 20, 2021